Concurring Opinion.
Breaux, J.
Briefly as possible, I will state the grounds upon which I rely in reaching a conclusion.
The judgment was pronounced originally in the presence of the attorneys of the respective parties to the suit.
A motion for a new trial was interposed, by the defendant, before the courts of original jurisdiction, and overruled in the absence of the counsel for the defendant.
If there was error on the part of the judge of Division B, it was in holding that notice of final judgment should have been given for the reason that the defendant was absent when the city court decreed that the decision was final by overruling the motion for a new trial.
At common law the writ of certiorari is an important and at times far-reaching remedy.
*537It is held, that unless the jurisdiction to issue the writ is expressly-taken away, the superior may supervise and correct the acts of inferior courts, when the procedure is not according to the course of the common law. Wait’s Actions and Defences, Vol. 2, p. 134.
There are many decisions at common law holding that its appropriate office is to correct errors of inferior tribunals, without much regard to restrictions, and many good reasons are given why this writ should issue to correct errors of inferior tribunals, where there is no other remedy.
In the matter of that writ much can be said, either in favor of the liberal interpretation or in support of the close interpretation of the power. The liberal is the natural tendency, particularly when there is no other available remedy to correct the error.
The close interpretation is supported by the principle that the independence of inferior tribunals must be safeguarded, and that they should not be lightly interfered with.
There is good authority in support of either construction; that in support of the liberal exercise of the supervisory control and that opposed and favoring a restricted exercisise of control aiid supervision.
In this case I have to determine by reference to the two.
Borrowing an illustration from another situation, combining difficulties of interpretation, it is deciding between a furious sea if you don’t land and savage inhabitants if you do.
In the dilemma I have endeavored to follow tíie precedents laid down by this court.
In State ex rel. Oity of New Orleans vs. Judge, 33 An. 552, this court limited the power of supervision and control over inferior courts, not subject to the immediate appellate jurisdiction of this court, to cases of usurpation of power or of refusal to perform duty plainly imposed which they have no discretion to refuse. In State ex rel. Chambers vs. Judge, 43 An. 826, it was held that certiorari issues to review the proceedings of inferior courts on the face of the papers and not to review the judgment as to its correctness.
In State ex rel. Matranga vs. Judge, 42 An. 1089, that the court having jurisdiction and the proceedings being regular certiorari should not issue.
In State ex rel. Brouilette vs. Ooco, Judge, 45 An., it was held that the writ reaches illegalities rendering proceedings absolutely null *538and void. In State vs. Perrault, 41 An. 179, for similar reasons the writ was refused; also in State ex rel. Polton, Register, vs. Houston Judge, 40 An. 393; State ex rel. Broussard vs. Justice of the Peace, 39 An. 778; 43 An. 178; 39 An. 776; 32 An. 1122; 42 An. 1120. In the case at bar the judgment became final when the motion for a new trial had been overruled.
Prior to the court’s action on a motion for a new trial the judgment was incomplete. Carondelet Canal Navigation Company vs. City, 44 An. 394.
The special act 129 of 1886 reads: No appeal from a judgment shall stay execution unless taken three days after final judgment; if it (the final judgment) has been pronounced'in the presence of the parties, or within three days after notification;,if it (the final judgment) has been rendered in the absence or in default of one of the parties. '
The district judge held that the notice of judgment required applied to the final judgment — i. e., the judgment made final by overruling the motion for new trial, at which ruling the defendant was ■absent.
The ruling does not call for the interposition of the writ of certiorari.
The district judge had jurisdiction of the question, and as defendant was not present when the final judgment was pronounced, he holds that he was entitled to notice.
The error, if there was error, is not great; the court did not transgress the bounds laid down by law, and for that reason I think the District Court’s action should not be disturbed.
For these reasons I concur in the decree announced by Mr. Justice Fenner.